Moore, J.
This case was commenced by attachment in justice’s court. Defendant appeared specially, and moved. to dismiss the case because of defective service of the writ. Its motion was granted. The case was removed by a general appeal to the circuit court by the plaintiff. In the circuit court the defendant renewed the motion made in justice’s court, which motiomwas overruled, and judgment rendered in favor of plaintiff. The case is brought here by defendant, which insists its motion should prevail for the following reasons:
1. That the return of service in this case is defective, because the writ was prematurely served, and there is no showing that any effort was afterwards made to find the last place of residence of the defendant, or of inability to find the defendant or its last place of residence.
2. That, the Davidson Cycle company being a foreign corporation, but doing business in this State, the writ should have been served upon the agent within this State, or the jurisdiction will be lost.
The opinion in the case of Davidson v. Fox, 120 Mich. *109385, quotes this return, and establishes its validity. That case controls this one. For that reason it is not necessary to write any further opinion in this case.
Judgment is affirmed.
The other Justices concurred.